Citation Nr: 0332752	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, 
claimed as anxiety and post-traumatic stress disorder, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On April 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please contact the veteran and ask 
that he definitively identify all VA and 
non-VA health care providers who may have 
treated him for any disorder of the 
nerves, including nervousness, anxiety, 
and PTSD, during the period of 1977 to 
the present.  Obtain records from each 
health care provider he identifies.  

In doing to, please advise the veteran 
that the Board notes the existing record 
indicates that the veteran received 
mental health treatment from "Dr. Lowe," 
in 1991; "Drs. Patel and Lasko," from 
1991 to 1994; "Dr. Bowman," from 1994 to 
1997; "Dr. Peres at Chestnut Ridge 
Counseling Services, Inc.," from 1997 or 
1998 to an undetermined date; and, "Dr. 
Franz" from 1998 to the present.  The 
veteran should provide further 
information concerning these providers, 
as well as any others.

In making your records requests, please 
obtain "any and all available 
psychiatric records, including initial 
assessments, in- and out-patient 
treatment records, records of both 
individual and group therapy, and related 
treatment summaries.  

2.  In conjunction with the above, please 
request and obtain copies of any and all 
available VA psychiatric or mental health 
treatment records from the VA medical 
center located in Pittsburgh, 
Pennsylvania, dated from January 1978 to 
the present, specifically to include 
"any and all" available psychiatric 
records, to include those pertinent to 
anxiety or PTSD, including initial 
assessments, in- and out-patient 
treatment records, records of both 
individual and group therapy, and related 
treatment summaries.  

3.  Thereafter, please make arrangements 
with the appropriate VA medical facility, 
for the veteran to be afforded a 
comprehensive VA psychiatric examination 
to determine the etiology of any current 
psychiatric pathology.  The examiner is 
specifically requested to determine 
whether it is at least as likely as not 
that any current psychiatric disability, 
to include anxiety disorder or PTSD, was 
incurred in service, aggravated in 
service beyond the natural progression of 
the disease if thought to have preexisted 
service, or whether it is at least as 
likely as not that any psychiatric 
disorder is proximately due to or the 
result of or aggravated by service-
connected disability, including duodenal 
ulcer with hiatal hernia.  Send the 
claims folder to the examiner for a full 
and complete review of pertinent 
documents-the requested VA opinion is 
specifically to include reference to VA 
and private medical diagnoses documented 
in January 1979; March 1990; May 1992; 
January 1995; June 1995; September 1999; 
March 2000; and, the January 2001 medical 
opinion statements of Dr. Franz and Mr. 
Sedlock, Licensed Psychologist.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



